Appellant was convicted for keeping a bawdy house, and her punishment fixed as prescribed by law.
There is indexed in the record what is stated to be a statement of facts and three bills of exception. Neither of these documents were approved by the trial judge, hence the motion of the Assistant Attorney-General to strike out these documents is granted, and they will not be considered.
There is no question raised that can be considered in the absence of a statement of facts.
The judgment will be affirmed.
Affirmed. *Page 532